Citation Nr: 0602011	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  96-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches as a 
residual of a head injury, including the propriety of 
severance of service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a nervous 
condition, including post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for varicose veins of 
the left leg.

4.  Entitlement to service connection for a gynecological 
disability, with residuals of tubal reconstruction, including 
ovarian cysts, abdominal cramps, adhesions, and a total 
hysterectomy.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to an increased (initial) rating for hives 
(urticaria), now rated 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her father


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board remanded the case in October 2004.  In October 
2005, the veteran testified before the Board, via 
videoconference from the RO.

The claims for service connection for a nervous condition, 
including PTSD; for service connection for a gynecological 
disability with residuals of a tubal reconstruction, 
including ovarian cysts, abdominal cramps, and adhesions; and 
for an increased rating for service-connected hives are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  A February 1997 rating decision that awarded service 
connection for headaches was predicated on a clerical error, 
and the RO's subsequent severance of service connection for 
headaches was proper.

3.  The veteran's headaches are not related to a 1981 in-
service car accident or to any other aspect of the veteran's 
active service.

4.  The veteran first manifested varicose veins in her left 
leg during active duty.

5.  A claimed right knee disability was not manifested in 
service and has not been shown to be related to a 1981 in-
service car accident or to any other aspect of the veteran's 
active service.

6.  Current fibromyalgia was first manifested many years 
after service and has not been shown to be related to a 1981 
in-service car accident or to any other aspect of the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Headaches as a residual of a head injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.304 (2005).

2.  Varicose veins of the left leg were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

3.  A right knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  Fibromyalgia was not incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 1995, May 
2001, June 2001, December 2002, August 2003, and May 2005; 
decisions from August 1993, August 1995, February 1997,  and 
March 2003; statements of the case in November 1994, March 
1996, January 2004, and May 2005; and supplemental statements 
of the case in February 1997, April 1998, December 2002, 
March 2003, January 2004, and July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board notes that the evidence includes an April 2003 
decision by the Social Security Administration (SSA) that 
awarded SSA disability benefits; however, there is no 
suggestion that any aspect of the SSA's records would be 
relevant to any of the claims on appeal.  The SSA disability 
award is predicated on severe impairments consisting of 
fibromyalgia, lumbar spine degenerative disc disease, 
irritable bowel syndrome, bilateral carpal tunnel syndrome, 
migraine headaches, bilateral refractory lateral 
epicondylitis, anxiety with panic attacks, and depression.  
But the SSA decision indicates only that these impairments 
rendered the veteran disabled for SSA purposes as of March 
2002.  This is many years after the veteran's separation from 
service, and no one has suggested even remotely that any of 
the SSA records would have any relevance to the issue of 
whether any of the claimed conditions was incurred during 
service or is related to active service.  Thus, the SSA 
disability award does not appear to relate to any of the 
service connection claims.  Moreover, the SSA disability 
award does not refer to any impairment from urticaria or 
hives; thus, the SSA disability award does not appear to be 
relevant to the increased rating claim.  In sum, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases maybe presumed to have been incurred in 
service if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3);  see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis).
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Headaches as a residual of a head injury, including the 
propriety of severance of service connection for residuals of 
a head injury 

First, the Board must address the propriety of the severance 
of service connection for headache residuals of a head 
injury.

Once granted, service connection can be severed only upon 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2005); see also Daniels v. Gober, 10 Vet. App. 
474 (1997); Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The Board will not consider whether there were any procedural 
deficiencies in the RO's severance of service connection, as 
neither the veteran nor her representative have asserted such 
deficiencies; also, the record reflects that the RO complied 
with the provisions of 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  See Daniels, 
supra.  Because 38 C.F.R. § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that...a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Daniels, supra.

In December 1996, an RO hearing officer issued a decision in 
the form of a supplemental statement of the case.  In the 
narrative portion of the decision, the hearing officer 
clearly indicated that service connection for headaches was 
denied and set forth the reasons for that denial.  However, 
the decision portion of the supplemental statement of the 
case indicated that service connection for headaches was 
granted, even though the hearing officer had clearly 
expressed otherwise in the narrative portion.  This error was 
purely clerical.

In February 1997, a rating decision by the RO purported to 
implement the hearing officer's recent decision.  However, 
the rating decision awarded service connection and a 10 
percent rating for headaches, without regard to the hearing 
officer's narrative in the December 1996 supplemental 
statement of the case.

In January 1998, an RO hearing officer reviewed the case and 
realized that the award of service connection for headaches 
had been a clerical error.  The hearing officer proposed to 
sever service connection for headaches based on clear and 
unmistakable error, and the RO notified the veteran of that 
proposed severance of service connection.

The Board finds that the severance of service connection for 
head injury headaches comported fully with the requirements 
of 38 C.F.R. § 3.105.  The February 1997 rating decision that 
awarded service connection was clearly and unmistakably 
erroneous in that it did not implement the correct facts 
(i.e., the substance of the December 1996 RO hearing 
officer's decision and supplemental statement of the case).  
In this case, the February 1997 rating decision that awarded 
service connection was predicated on a clerical error: that 
is, the inaccurate implementation of a hearing officer's 
decision to deny service connection for the claimed 
condition. In essence, the February 1997 rating decision 
failed to apply the correct facts as known, which at the time 
included the hearing officer's denial of service connection.  
"A clerical error cannot be relied upon to invoke an 
estoppel against the United States for money payments."  
Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991).  Thus, the 
Board will not permit the February 1997 rating decision's 
clerical error to serve as a basis for continued service 
connection for headaches.

However, a finding that the severance of service connection 
for headaches was proper does not end the inquiry in this 
case.  Rather, the Board is left with the remaining issue on 
appeal, that is, service connection for headaches as a 
residual of a head injury.     

Service medical records from February 1979 reflect complaints 
of headache and cold symptoms.  In August 1979, the veteran 
complained of headache over the temporal and maxillary areas; 
she was being seen for possible temporomandibular joint 
syndrome.  In June 1980, she again reported headaches, this 
time in connection with an upper respiratory infection.  
Several times in 1981, she had tension headaches with 
muscular strain.  She also had migraine headaches in March 
1981 in connection with a viral syndrome.  Later in 1981, she 
again had viral syndrome with headache.  

Records from the August 1981 car accident reflect that she 
lost consciousness for about 10 minutes and that she vomited 
and suffered a laceration on the head that required eight 
stitches.  She was admitted to the intensive care unit for 
one day for observation, but she was transferred to a ward 
the next day when she was deemed stable.  There was swelling 
and tenderness on the right knee.  There also was tenderness 
on the sacral region, but no neurological loss in the legs 
was seen.  She was discharged from the hospital in September 
1981.  Diagnoses were rule out closed head injury; contusion 
to the back (bruise); and laceration to forehead (cut on the 
forehead).  There was no artery or nerve involvement.  The 
stitches were removed in mid-September 1981.  She was also 
diagnosed with a left shoulder contusion, but with negative 
X-ray findings.  

In May 1983, that is, after her active service, the veteran 
was involved in another car accident.  She hit her head 
against the window and sustained a small contusion.

In mid-1983, the veteran reported additional headaches over 
the left front area; she stated that they occurred two to 
three times per month.  Progress notes reflect that the 
headaches were "from area of injury."  On treatment in July 
1983, it was noted that the veteran had been in two post-
service car accidents: in September 1982, in which she 
sustained a laceration to the left frontal, temporal area; 
and in May 1983.  The progress note refers to onset of 
headaches in July 1983.  (It appears that the progress note 
erroneously referred to the 1981 accident as having occurred 
in 1982.)

VA medical records from the mid-1980s until the present 
describe various instances of migraine headaches.  Some 
records refer to a history of headaches extending back to the 
1981 car accident in service.  Other records (such as in 
1998) associate the headaches with stress.  

On a June 1993 VA examination, the examiner related the 
veteran's account of having lost consciousness "for hours" 
in the 1981 in-service car accident.  Diagnoses included 
motor vehicle accident with resultant trauma to the head with 
loss of consciousness, but without evidence of neurologic 
sequelae (i.e., seizure disorder, stroke, or other neurologic 
deficits) but with complaints of multiple orthopedic 
conditions.

The veteran was treated for common migraine headaches in July 
1994; she reported having had headaches since a car accident 
in service, with worsening in the last year.  In September 
1994, she was treated by VA for a rear-end collision car 
accident.  She complained of a whip-lash injury and severe 
headaches.    

An August 2002 MRI of the brain because of a history of 
migraine headaches and panic attacks showed no positive 
findings.  

Various VA medical records from 2003 to the present mention 
that the veteran has a history of migraine headaches for over 
30 years, and they refer to the 1981 car accident, indicating 
that her head went through the window of the car and that she 
lost consciousness for one day.  The actual clinical evidence 
from the 1981 accident belies this account; her loss of 
consciousness was much less significant: no more than 10 
minutes.  In any event, the discrepancy between the veteran's 
account and the actual clinical evidence from 1981 
underscores serious concerns with the veteran's veracity and 
credibility regarding this incident.   

In an undated letter received in August 2003, an individual 
named [redacted] wrote that the veteran clearly had 
migraine headaches in service and that those headaches 
worsened after the 1981 car accident in service.  This 
individual wrote that the migraine headaches should be 
service-connected.  This statement appears to have been 
prepared by the claimant.

In an undated letter received in July 2004, Dr. Angel R. 
Cruz, a VA doctor with the neurology clinic at the VA 
facility in Bay Pines, Florida, noted that the veteran had 
sustained head injuries to the left temporal area in the 1981 
motor vehicle accident and that she had been having migraine 
headaches for 25 years.  The doctor concluded that the 
veteran had secondary migraine headaches as a direct result 
of the 1981 head trauma.  This statement appears to have been 
prepared by the claimant.

On review of this evidence, the Board concludes that the 
veteran's current headaches did not develop during service 
and are not related to her 1981 in-service car accident.  The 
contemporary accident treatment records do not suggest the 
presence or existence of any headaches.  The pre-accident 
service medical records refer to various episodes of 
headaches (including tension headaches and headaches 
associated with colds), but there is no competent evidence 
that the 1981 car accident injuries resulted in any worsening 
of these headaches.  

The evidence demonstrates that the veteran first started 
having consistent complaints of headaches after the 1983 
post-service car accident.  

Also, the evidence shows that the veteran was involved in yet 
another car accident in 1994, at which time she reported 
having severe headaches, which she characterized as a 
worsening of her in-service car accident headaches.  

The Board is also mindful of several medical treatment and 
examination records that describe a chronology of headaches 
back to the 1981 in-service car accident.  However, those 
medical statements also exhibit serious flaws in their 
accuracy.  Most notably, those records suggest that the 
veteran hit her head through the window during the 1981 car 
accident and that she lost consciousness for anywhere from 
several hours to significantly longer.  This account does not 
comport with the contemporaneously recorded facts.  At best, 
the veteran sustained a laceration to her head in the 1981 
in-service car accident, and she lost consciousness for only 
several minutes.  The veteran's tendency to exaggerate the 
severity of the 1981 accident, even describing her injuries 
as life threatening at various points since the filing of her 
claim, undermines the accuracy of the medical records that 
rely on the veteran's hyperbole.  As a fact-finding matter, 
the Board finds enough serious questions about the veracity 
and accuracy of the veteran's account to raise serious 
credibility issues with her testimony and statements.  While 
there is a July 2004 opinion from Dr. Cruz of record, that 
statement appears to have been prepared by the claimant in 
furtherance of her claim for benefits, and to be based on her 
subjective account of the inservice incident, and the Board 
finds it to be less credible.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Thus, in sum, the weight of the credible evidence 
demonstrates that the veteran's current headaches were 
manifested after service and are not related to any incident 
from her active duty, including the 1981 car accident.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Varicose veins of the left leg

In August 1979 during active duty, the veteran complained of 
bad varicose veins in her legs.  In February 1981, she 
continued to complain of varicose veins.  In 1981, she 
underwent a right leg ligation and stripping; she had had 
recurrent varicose veins in a few areas.  Several physical 
profile restrictions from 1980 and 1981 relied on diagnoses 
if varicose veins of the legs, without specific reference to 
either the right leg or the left leg.  

In May 1983, after service, she underwent great saphenous 
vein stripping and ligation of the right leg.  

In October 1985, the veteran complained of pain and swelling 
in both legs at the end of the day.  She had mild residual 
right venous insufficiency.  

On June 1994 lower extremity venous duplex imaging, the 
diagnosis was chronic venous insufficiency involving 
"primarily" parts of her right leg.  

In late 1996, the veteran was seen for a history of bilateral 
lower leg pain secondary to superficial varicosities and 
phlebitis.

An April 2002 VA examination diagnosed varicose veins of both 
legs that were increasing in severity; she was also starting 
to have varicose veins in her upper extremities.

VA medical records indicate that she again underwent surgical 
treatment (stripping) in mid-2004 for varicose veins of the 
right leg.  It was also noted that she had varicose veins of 
her left leg that were not as prominent.

This is a case where there is some non-specific evidence 
during service that raises the reasonable possibility that 
the veteran had manifested varicose veins in both of her legs 
during service.  The physical profile restrictions were not 
limited to a particular leg's varicose veins; the 
restrictions were based on the more general presence of 
varicose veins in the legs.  Also, in mid-1979, the veteran 
complained of varicose veins in her legs, without specific 
limitation to the right or the left leg.  The evidence 
certainly shows that the veteran underwent a procedure for 
varicose veins only on her right leg during active service.  
However, this does not necessarily mean that her symptoms 
were present only in the right leg.  

Affording the veteran the widest latitude in applying the 
benefit of the doubt under 38 U.S.C.A. § 5107(b), the Board 
concludes that there is enough evidence to warrant service 
connection for varicose veins of the left leg (in addition to 
the right leg, for which service connection has previously 
been established).  

3.  A right knee disability

The veteran was involved in a car accident in 1981 while on 
active duty.  Records from the 1981 car accident reflect that 
she lost consciousness for about 10 minutes and that she 
vomited and suffered a laceration on the head.  There was 
swelling and tenderness on the right knee.  There also was 
tenderness on the sacral region, but no neurological loss in 
the legs was seen.  Knee examination was negative except for 
tenderness of the medial collateral ligament.  An X-ray 
identified no significant abnormality.  The diagnosis was a 
contusion.

On a June 1993 VA examination, the examiner related the 
veteran's account of having developed "pin holes" in her 
left knee as a result of the 1981 in-service car accident.  
However, her left knee was normal on the examination; the X-
ray showed no bony abnormality of the right knee.

A June 2000 X-ray report noted mild narrowing of the 
articular surfaces, both medial and lateral; however, it was 
not to a severe degree.  The assessment was acute synovitis 
to the knee; the doctor recommended steroid injection.

The veteran complained of chronic right knee pain.  But a 
March 2003 VA X-ray revealed no evidence of fracture, 
dislocation, or other bone or joint lesion of the right knee.  
Additionally, there were no soft tissue calcifications.  The 
report noted that the possibility of meniscal derangement 
could not be excluded by routine radiographic films.  
However, the impression was that of a normal right knee.

In an undated letter received in August 2003, an individual 
named [redacted] wrote that the veteran's current 
right knee swelling, pain, and arthritis were a "clear 
result of the injury to the right knee from the accident in 
1981."  This statement appears to have been prepared by the 
claimant.

In a June 2004 letter, Dr. Sam Hakki, a VA doctor with the 
orthopedic clinic at the VA facility in Bay Pines, Florida, 
noted that the veteran had suffered trauma with a direct blow 
to her right knee in the 1981 motor vehicle accident.  He 
recommended that the condition be service-connected.  He 
noted diagnoses of chondromalacia patella, bursitis, and 
osteoarthritis.  This statement appears to have been prepared 
by the claimant.

The evidence shows that the veteran does not in fact have a 
current disability involving her right knee.  See Degmetich, 
supra; Brammer, supra.  In 2000, she had acute synovitis, but 
more recently, despite the notation that plain X-rays do not 
address the presence or absence of internal meniscal 
derangement, there are no findings of an abnormal right knee.  
Also of significance is the lack of any right knee findings 
during service, either immediately after the 1981 car 
accident or at any time thereafter.  Prompted by observation 
and complaint of right knee swelling, doctors examined the 
veteran's right knee; however, their examinations identified 
no right knee pathology whatsoever.  The March 2003 VA 
examination found a normal right knee.  While there is a June 
2004 letter from a physician, that letter appears to have 
been prepared by the claimant in furtherance of her claim for 
benefits, and the Board finds it to be less credible than the 
thorough March 2003 examination.

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have a current right knee disability 
that is related to any incident from her active duty, 
including the 1981 car accident.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Fibromyalgia

In August 1979, during service, the veteran complained of 
feeling tired all the time, along with cold and numbness in 
her fingers.  However, her service medical records are 
otherwise devoid of any further such complaints.  

After service, the veteran complained of pain all over, with 
a question of arthralgias, in 1985.  In 1988, she complained 
of low back pain.  

In the 1990s, the veteran underwent abdominoplasty and breast 
reduction surgery; low back pain was cited.  

VA medical records reflect diagnosis of fibromyalgia in a 
rheumatology clinic; she also had documented bilateral carpal 
tunnel syndrome and bilateral lateral epicondylitis.  She 
continued to be treated for painful fibromyalgia in 2002.

In September 2003, the veteran was seen for insomnia and was 
referred to a VA orthopedics, podiatry, and rheumatology 
clinic.  She had tenderness to palpation of the sacroiliac 
joints and in the mid-foot.  According to an October 2003 VA 
women's health clinic progress note, she had been diagnosed 
and treated for carpal tunnel syndrome for seven years and 
for epicondylitis for three years.  According to a November 
2003 progress note, she had had fibromyalgia for the past 
three years.

In an undated letter received in August 2003, an individual 
named [redacted] wrote that the veteran's 
fibromyalgia should be service-connected based on exposure to 
various viruses, injuries, and traumas during and after 
service.  This statement appears to have been prepared by the 
claimant.

The credible evidence thus only documents manifestation of 
fibromyalgia starting many years after the veteran's active 
service.  An actual diagnosis of fibromyalgia did not surface 
until very recently (in 2003).  Prior to that, the veteran 
had occasional orthopedic complaints, which were generally 
related to other diagnoses or problems.  However, none of 
those orthopedic symptoms has been attributed to fibromyalgia 
by any competent medical evidence.

The veteran insists that the trauma that she sustained during 
the 1981 car accident has produced fibromyalgia.  However, 
the veteran herself lacks the requisite medical expertise to 
render a competent medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In 2005, she 
submitted what appears to be her typewritten version of 
various Internet medical articles.  The articles are of a 
general nature and do not specifically relate the veteran's 
current fibromyalgia to any particular trauma from her active 
duty.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current fibromyalgia was manifested many years 
after service and is not related to any incident from her 
active duty, including the 1981 car accident.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for headaches as a residual of a head 
injury, including consideration of the propriety of severance 
of service connection for residuals of a head injury, is 
denied.

Service connection for varicose veins of the left leg is 
granted.

Service connection for a right knee disability is denied.

Service connection for fibromyalgia is denied.



REMAND

In the Board's judgment, additional development is needed 
with regard to the claims for service connection for a 
nervous condition, including PTSD; for service connection for 
a gynecological disability with residuals of a tubal 
reconstruction, including ovarian cysts, abdominal cramps, 
and adhesions; and for an increased rating for service-
connected hives.

1.  PTSD

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that she engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in- 
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Veterans Appeals (Court) emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence,'" of a 
claimed stressor and that "[a]n opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id., 12 Vet. App. at 280; see also Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau, supra

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Patton, 12 Vet. App. at 280 (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); Cohen, supra.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of active service experiences.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Also, the 
Board is not required to accept an appellant's statements 
regarding alleged symptoms, including nightmares, flashbacks, 
and other difficulties associated with active service, if the 
Board does not find the statements regarding those symptoms 
to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

First, the veteran and her representative contend that 
certain service and post-service medical records are missing.  
In this regard, the Board notes May 1996 correspondence from 
the veteran, in which she described several sources of 
psychiatric treatment between her separation from service and 
1993.  She wrote that she was treated during active duty at a 
military facility in Stuttgart, Germany (the BAD-Constatt 
Hospital), from 1980 to 1982 and that she continued to be 
treated at that facility as a dependent until 1987.  She also 
wrote that was treated as a civilian at a military hospital 
in Heidelberg, Germany (the 130th Station Hospital) from 1990 
to 1993.  In addition to the veteran's service medical 
records and VA medical records from 1993 onward, the claims 
folder includes post-service medical records from a military 
facility with the 732nd Medical Detachment from early 1982 to 
1985.  On remand, the RO should attempt to obtain medical 
records from the military facilities in Germany for the time 
periods in question.

Second, it does not appear that the RO has developed this 
claim for service connection, which involves PTSD based at 
least in part upon personal assault, in compliance with the 
procedures described above.  The veteran has supplied 
sometimes inconsistent accounts of her in-service stressors.  
Nevertheless, at this juncture, it is premature to address 
issues of credibility or veracity.  The RO should first 
develop this claim in compliance with the procedures relating 
to PTSD based on personal assault and should then 
readjudicate the claim for service connection for a nervous 
condition, including PTSD.

VA medical records from the early 1990s refer to various 
family-related stressors.  

On VA mental disorders examination in June 1995, the veteran 
described several incidents in service, including insults, 
friction with other soldiers, perceived mistreatment by the 
military, and a miscarriage.  Diagnoses were generalized 
anxiety disorder with panic attacks and personality disorder, 
mixed type.

In September 1996, the veteran testified before the RO about 
the harassment that she suffered during active service.  She 
indicated that there had been an investigation within her 
unit and that several soldiers had admitted harassing her.  
However, she maintained that she did not testify before any 
investigative panel.  She also described having been 
physically abused by her husband during her military service.  
She stated that she attempted suicide in service and that she 
was treated in intensive care for an overdose; she denied 
having received any subsequent treatment, because her 
commanding officer felt that would jeopardize any favorable 
recognition of her military service.  Finally, she insisted 
that she was raped or assaulted twice during service; 
although she maintained that one of the soldiers was 
incarcerated for several months and dishonorably discharged, 
she denied ever having had to testify against that soldier 
before any military tribunal.  She stated that she had been 
seen by a social worker in 1985 while still living in 
Germany.  

According to a November 1996 VA women's center progress note, 
the veteran described a controlling and verbally abusive 
first marriage, a physically and verbally abusive second 
husband, and physical and emotional abuse during her 
childhood.  However, according to an August 1997 VA progress 
note, she had suffered a rape, an assault/battery, and 
spousal abuse during her active service.  

The veteran submitted an extensive PTSD stressor letter in 
August 1997, in which she described numerous instances of 
harassment and sexual assault, some involving her and others 
involving her having witnessed the incidents.  She also 
described numerous instances of changes on her personnel 
duties because of ongoing problems related to these 
incidents.  This letter appears to be the most thorough 
narrative of the veteran's alleged stressors, and it contains 
some degree of specificity as to some names and some dates.

According to a July 1998 VA women's center progress note, the 
veteran ascribed her PTSD to several stressors, including an 
abusive marital relationship, two physical attacks, one 
overdose, and a severe car accident involving a drunk driver 
- all of which reportedly occurred during her active service.  
At that time, the veteran indicated that she intended to seek 
service connection for PTSD.

In April 2000, the veteran reported having had panic attacks 
for the past eight years.

An undated report diagnoses chronic major depressive 
disorder, chronic panic attack disorder, chronic anxiety 
disorder, and post-traumatic stress syndrome.  Stressors in 
support of the diagnoses of PTSD, anxiety, and panic attacks 
included serious near-death car accidents caused by drunk 
drivers, two rapes or assaults, stalking by a rapist, and 
physical and mental spousal abuse.  Other treatment records 
from 2001 refer to reports of harassment and physical abuse 
both in the military and in spousal relationships.  

On psychiatric outpatient evaluation in July 2002, the 
veteran indicated that she had been depressive since 
childhood.

On VA psychology consultation in October 2002, the veteran's 
psychiatric history was noted as including mental health care 
from the late 1980s to the present, but no psychiatric 
hospitalizations.  Her diagnosis was depressive disorder, not 
otherwise specified.  She also reported a long history of 
sexual abuse by numerous individuals, including several 
instances prior to her active service.  

On psychiatric treatment in 2004 and 2005, diagnoses included 
chronic, moderate major depressive disorder; and panic 
disorder without agoraphobia in partial remission.  PTSD 
needed to be ruled out.  The medical providers referred to 
several family stressors (including family deaths and the 
deployment of one of her sons).  It was noted that the 
veteran had a history of depression and panic attacks and had 
been on medications for 15 years; it was also noted that she 
had attempted suicide in 1991, which the examiner 
characterized as "while in the military."

In view of this history and the reference to the need to rule 
out a PTSD diagnosis, an examination is necessary to 
determine what psychiatric conditions the veteran now has, 
including PTSD.  But before the examination can be 
accomplished, the RO must seek to obtain certain specified 
medical records and then prepare a memorandum setting forth 
the veteran's verified stressors.  The Board discusses the 
necessary development below.


2.  A gynecological disability with residuals of a tubal 
reconstruction, including ovarian cysts, abdominal cramps, 
and adhesions

The veteran underwent tubal ligation and reconstruction 
during her active duty.  She contends that she has had 
residuals of the tubal reconstruction ever since, including 
excessive bleeding, adhesions, ovarian cysts, and fibroid 
uterus.  

The veteran states that doctors have told her that she 
developed adhesions, cysts, and abdominal pain as a result of 
gynecological surgery in service.  She underwent tubal 
ligation and reconstruction in October 1980, during active 
duty.  She contends that she has had residuals of the tubal 
reconstruction ever since, including excessive bleeding, 
adhesions, ovarian cysts, and fibroid uterus.  

In January 1981, the veteran reported having noticed a 
swelling on both sides after the tubal reanastomosis; she 
also reported heavy bleeding.  Her uterus and adnexa were 
within normal limits.  The diagnosis was non-specific 
vaginitis.  

Treatment records from the mid-1980s reflect ongoing 
complaints of heavy bleeding and abdominal cramps.  However, 
there are no references at that point to any cysts or fibroid 
scarring of her uterus.

On VA examination in June 1993, the veteran complained of 
problems with scar tissue and pain adhesions, as well as 
heavy menses, problems with urination, and an enlarged uterus 
since tubal reanastomosis in 1980.  Diagnoses were a mildly 
enlarged uterus and menorrhagia.  

A March 1994 pelvic ultrasound was performed in March 1994 
based on a clinical history of questionable adhesions from 
surgeries (laparoscopy and tubal) and complaints of abdominal 
pain.  On transvaginal imaging, there were several small 
cervical Nabothian cysts.  The impression was mildly enlarged 
fibroid uterus, but the ultrasound was otherwise negative.  

In 1995, the veteran underwent abdominoplasty because of 
abdominal fat that was affecting chronic back pain.

The veteran was diagnosed with acute and chronic cervicitis 
in 1995.  In November 1996, she was examined for a three-
month history of dysfunctional uterine bleeding.  Pelvic 
sonograms from 1996 and 1997 showed slightly enlarged uterus 
and multiple ovarian cysts, consistent with fibroids.  

In 2001, the veteran reported new onset of bleeding and heavy 
clotting.  VA medical records from 2002 indicate that she 
continued having menorrhagia and secondary anemia.  

In August 2002, the veteran underwent exploratory laparotomy, 
total abdominal hysterectomy, bilateral salpingo-
oophorectomy, and Marshall Marchetti Kranz  procedure.  
According to the surgical report, she had fibroid uterus, 
polycystic ovaries, chronic cervicitis, and secretory 
endometrium.

In the judgment of the Board, a VA examination would be 
helpful to determine what gynecological disorders the veteran 
has at the present time and whether any such gynecological 
disorders might be related to in-service tubal reconstruction 
(or reanastomosis).  The Board is mindful of the utter lack 
of evidence of uterine fibroids or ovarian cysts at the time 
of the 1980 tubal reanastomosis.  However, in view of the 
veteran's ongoing complaints of cramps and bleeding, the 
Board concludes that an examination is a reasonable step in 
the adjudication of the claim for service connection for a 
gynecological disability with residuals of a tubal 
reconstruction, including ovarian cysts, abdominal cramps, 
and adhesions.

3.  Increased (initial) rating for hives

Service connection and a 10 percent rating have been in 
effect for hives under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7118 since February 10, 1995.  The veteran seeks a 
higher rating.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (since veteran appealed the rating initially 
assigned for the disability, VA must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal).  She states 
that she is still on medication for hives (cold urticaria) 
and that she has been told to stay in warm weather.  (The 
Board notes that the criteria for DC 7118 have been revised 
during the pendency of the appeal; the RO has adjudicated the 
veteran's claim under and has apprised her of both the old 
and the new criteria.)    

The veteran has not been examined by VA in connection with 
this issue since 1995.  In view of the many years that have 
elapsed and the veteran's repeated testimony and statements 
that she has persistent symptoms of hives, on remand, the RO 
should afford her a new examination.

Accordingly, the Board REMANDS these claims to the RO for the 
following:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of the veteran's service-
connected hives (cold urticaria).  
Provide the examiner with the claims 
folder.  

2.  Schedule the veteran for an 
examination to assess the current nature 
and severity of all of the veteran's 
current gynecological disorders.  
Provide the examiner with the claims 
folder.  Request that the examiner 
discuss whether the veteran developed 
any residuals from the in-service tubal 
reconstruction (reanastomosis).  Also 
request that the examiner discuss 
whether the veteran currently has 
uterine fibroids, ovarian cysts, 
adhesions, or abdominal cramping and 
whether any of these conditions or any 
current gynecological disorder is at 
least as likely as not related to the 
in-service tubal reconstruction 
(reanastomosis).

3.  Obtain copies of any medical records 
of treatment of the veteran at the 
military medical facilities in 
Stuttgart, Germany (the BAD-Constatt 
Hospital) from 1980 to 1982 (where she 
was treated as a dependent) and at the 
130th Station Hospital in Heidelberg, 
Germany from 1990 to 1993.  Ensure that 
the veteran's correct service number is 
used, as well as all of her relevant 
last names (i.e., Juna A. Brown, Juna A. 
Busby, Juna A. Dietz, Juna A. Dunlap).  

4.  Send the veteran a letter notifying 
her of the types of evidence that may be 
helpful in connection with a claim for 
PTSD involving personal assault and 
rape.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant evidence 
that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. 
§ 3.304(f).  Undertake all development 
in accordance with the relevant 
provisions of VA's Adjudication 
Procedure Manual M21-1 (M21-1) regarding 
stressors due to personal assault and 
rape.  Inform the veteran that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allow her the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  

5.  Then, prepare a detailed list of all 
of the veteran's alleged stressors, 
including the alleged incidents of 
personal assault, rape, abuse, and 
suicide attempt.  Where appropriate and 
feasible, request verification from the 
relevant service department or agency of 
any of the alleged stressors (such as 
allegations of military offenses or 
misconduct by service personnel, as 
described by the veteran).  Then, 
prepare a final memorandum setting forth 
which alleged stressors have been 
verified.  

6.  Then, schedule the veteran for an 
examination to assess whether she 
currently has PTSD.  Provide the claims 
folder and the final memorandum of 
stressors to the examiner.  Inform the 
examiner that any diagnosis of PTSD must 
comport with the requirements of the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) for such diagnoses and may rely 
solely on the verified stressors, as set 
forth by the RO in its final memorandum 
of stressors.

7.  Then, readjudicate the claims for 
service connection for a nervous 
condition, including PTSD; for service 
connection for a gynecological 
disability with residuals of a tubal 
reconstruction, including ovarian cysts, 
abdominal cramps, and adhesions; and for 
an increased (initial) rating for hives 
(now rated 10 percent).  If any of the 
RO's decisions is adverse to the 
veteran, provide her and her 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate. 

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat these claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


